165 F.2d 217 (1948)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
RAINIER BREWING COMPANY, a Corporation, Respondent.
No. 11547.
Circuit Court of Appeals, Ninth Circuit.
January 8, 1948.
Rehearing Denied February 18, 1948.
Theron L. Caudle, Asst. Atty. Gen., and Sewall Key, Lee A. Jackson, Melva M. Graney, and I. Henry Kutz, Sp. Assts. to Atty. Gen., for petitioner.
A. Calder Mackay, Arthur McGregor, Howard W. Reynolds, and Adam Y. Bennion, all of Los Angeles, Cal. (F. Sanford Smith and Clifford J. MacMillan, both of San Francisco, Cal., of counsel), for respondent.
Before DENMAN, HEALY, and BONE, Circuit Judges.
Rehearing Denied February 18, 1948. See 166 F.2d 324.
PER CURIAM.
This, as the companion case of Seattle Brewing and Malting Co., 9 Cir., 165 F.2d 216, presented to the Tax Court "hybrid questions of mixed law and fact [and] their resolution because of the fact element will * * * afford little concrete guidance to future cases." We hence do not consider the petitioner's contention that "the facts found fall short of meeting statutory requirements." Bingham v. Commissioner, 325 U.S. 365, 370, 65 S. Ct. 1232, 89 L. Ed. 1670; Choate v. Commissioner, 324 U.S. 1, 65 S. Ct. 469, 89 L. Ed. 653.
The decision of the Tax Court is affirmed.